The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Tuesday, March 10, 2015

                                       No. 04-14-00649-CR

                                     Alex Rene GONZALES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR7573
                         Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER
       Appellant’s brief was due February 16, 2015, but was not filed. This court notified
appellant’s counsel, William L. Baskette Jr., of the deficiency by letter dated February 19, 2015.
See TEX. R. APP. P. 38.8(b)(2). The letter required appellant to respond in writing within ten
days, explaining why the brief has not been filed and demonstrating that counsel has taken
affirmative steps to prepare and file the brief. The letter further advised counsel that if an
adequate response was not timely filed, the court would abate the appeal for an abandonment
hearing in the trial court. We have received no response.

        Accordingly, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we
order this appeal ABATED and REMANDED to the trial court. We ORDER the trial court to
conduct a hearing within twenty days of the date of this order to determine: (1) whether
appellant desires to prosecute his appeal; and (2) whether counsel has abandoned the appeal.
Because appellant is indigent, the trial court must take steps to ensure effective assistance of
counsel, including the appointment of new counsel if necessary.

       The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit
from the appellant. The trial court shall, however, order appellant=s counsel to be present at the
hearing.

       We further ORDER the trial court to make written findings and conclusions on these
issues. We ORDER the court reporter and the district clerk to file in this court on or before
April 9, 2015, (1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record
containing the court’s written findings of fact, conclusions of law, and recommendations
addressing the above issues. See TEX. R. APP. P. 38.8(b)(3).

       We order the clerk of this court, in addition to the regular mode of service, to serve this
order on appellant’s counsel by first class United States mail and by certified mail, return receipt
requested, with delivery restricted to addressee only, or give other personal notice of this order
with proof of delivery. We further order the clerk to serve copies of this order on the trial court,
counsel for the State, the district clerk, and the court reporter.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court